TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00426-CR



                                    Grady Howie, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. C-1-CR-11-203832, HONORABLE MIKE DENTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found Grady Howie guilty of assault causing bodily injury and the court

sentenced him to two hundred days in jail. See Tex. Penal Code Ann. § 22.01(a)(1) (West 2011).

               Howie’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Howie received a copy of counsel’s brief

and was advised of his right to examine the appellate record and to file a pro se brief. See Anders,
386 U.S. at 744. Howie did not file a pro se brief and did not request an extension of time.
              We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.




                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: April 6, 2012

Do Not Publish




                                               2